  Case 1:21-cv-00028-PLM-PJG ECF No. 9, PageID.15 Filed 01/21/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

MARVIN NOBLE,

                      Petitioner,                   Case No. 1:21-cv-28

v.                                                  Honorable Paul L. Maloney

SHANE JACKSON,

                      Respondent.
____________________________/

                                         JUDGMENT

               In accordance with the opinion entered this day:

               IT IS ORDERED that the petition for writ of habeas corpus is DISMISSED

WITHOUT PREJUDICE under Rule 4 of the Rules Governing § 2254 Cases for lack of

exhaustion of available state-court remedies.


         January 21, 2021                          /s/ Paul L. Maloney
Dated:
                                                    Paul L. Maloney
                                                    United States District Judge
